United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-1095
                                ___________

James Lee Shields,                    *
                                      *
            Appellant,                *
                                      *   Appeal from the United States
      v.                              *   District Court for the Eastern
                                      *   District of Missouri.
Steve Long, Assistant Director,       *
Missouri Department of Correction;    *   [UNPUBLISHED]
Pat Smith, Superintendent of          *
Operations; Fred Johnson,             *
Superintendent I; Don Roper,          *
Superintendent; Unknown               *
Mailroom Personnel; Chuck             *
Dwyer, Associate Superintendent of    *
Offenders Management; Ian Wallace,    *
Functional Unit Manager; Steve        *
Larkins, Associate Superintendent;    *
Sharon Gifford, Functional Unit       *
Manager; Ron Nixon, Grievance         *
Officer; Michael J. Layton,           *
Functional Unit Manager; Robert       *
Savage, Grievance Officer; Tim        *
Watson, Classification Assistant;     *
Tim Lancaster, Correctional Officer   *
II; Freda Moore, Classification       *
Caseworker; Linda Edgar,              *
Classification Caseworker; Linda      *
Wilkson, Functional Unit Manager;     *
Gwen Botkin, Librarian; Unknown       *
Hodges, Sergeant, Food Service        *
Worker Supervisor and Correctional    *
Officer II; Sharon Sansoucie,          *
Correctional Officer I and Mailroom    *
Supervisor; Unknown Dicus, Sergeant, *
Property Room Supervisor and           *
Correctional Officer II; Unknown Rush, *
Correctional Officer I; B. Halbert,    *
Grievance Officer and Correctional     *
Officer I; Philip Nixon, Functional    *
Unit Manager; Elaini Dix, Correctional *
Classification Assistant; John Doe,    *
Associate Superintendent of Offenders *
Management; Lay Short, Caseworker; *
H. Hammond, Mailroom Personnel;        *
Sharon Sanscraw, Mailroom              *
Supervisor,                            *

                             Submitted: February 6, 2012
                                Filed: February 9, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Inmate James Lee Shields appeals following the district court’s1 adverse grant
of summary judgment in his action under 42 U.S.C. §§ 1983, 1985, and 1986. Upon
de novo review, see McAdams v. McCord, 584 F.3d 1111, 1113 (8th Cir. 2009) (Fed.
R. Civ. P. 12(b)(6) motion); Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85
(8th Cir. 2009) (summary judgment motion), we find no basis, and Shields has




      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                        -2-
provided none, for overturning the orders he challenges.2 The district court is
affirmed, see 8th Cir. R. 47B, and we deny Shields’s motions for reconsideration of
injunctive relief and for appointment of counsel.
                        ______________________________




      2
      Shields has waived any challenge to the preservice dismissal of some
defendants and to the dismissal of others for failure to serve. See Griffith v. City of
Des Moines, 387 F.3d 733, 739 (8th Cir. 2004).

                                          -3-